Title: To Alexander Hamilton from James Reynolds, 19 December 1791
From: Reynolds, James
To: Hamilton, Alexander



Philadelphia 19th December 1791.
Sir.

When we where last togeather you then would wis to know my Determination what I would do and. you exspess a wish to do any thing that was in your power to Serve me, its true its in your power to do a great deal for me, but its out of your power to do any thing that will Restore me to my Happiness again for if you should give me all you possess would not do it. god knowes I love the woman and wish every blessing may attend her, you have bin the Cause of Winning her love. and I Dont think I Can be Reconsiled to live with Her. when I know I hant her love. now Sir I have Considered on the matter Serously. I have This preposial to make to you. give me the Sum Of thousand dollars and I will leve the town and take my daughter with me and go where my Friends Shant here from me and leve her to Yourself to do for as you thin[k] proper. I hope you wont think my Request is in a vew of making Me Satisfaction for the injury done me. for there is nothing that you Can do will Compensate for it. your answer I shall expect This evening or in the morning early, as I am Determened to wate no longer till. I know my lot
Yours

James Reynolds
Mr. Alexr. Hamilton

